This suit is for overtime pay allegedly earned at a Veterans Administration hospital in calendar years 1969, 1970, and 1971. Plaintiff filed a claim with the General Accounting Office (GAO) which finally denied it under date of July 3, 1977. Plaintiff petitioned in this court under date of June 22, 1981. Defendant moves to dismiss for lack of jurisdiction, alleging expiration of the 6-year period of 28 U.S.C. § 2501 before action was brought. Plaintiff relies on her theory that resort to the GAO was a mandatory administrative remedy that kept her claim from accruing pending exhaustion of that remedy.
However, in this court in overtime cases resort to the GAO is held a permissive remedy that does not toll limitations. She could have sued here at the outset. *554McQuown v. United States, 199 Ct.Cl. 858, 873 (1972), and cases cited.
Accordingly, on the motion and briefs, but without oral argument, defendant’s motion to dismiss is granted and the petition is dismissed.